Pee Curiam.
This action was brought in equity to rescind the sale of two city lots, on the ground of fraud and misrepresentation. Appellants claimed that they purchased the lots upon the representation that they were one hundred and twenty-five feet in length, while in fact one of them was only one hundred and eight, and the other one hundred and twelve, feet long; that the lots were represented to be free from incumbrances, while in truth they were incumbered by a mortgage of $1,500, and taxes amounting to $28.80; that the abstract of title which was shown to appellants was represented to be brought down to March 5, 1904, while in fact it was brought down only to April 22, 1903, at which time the title was clear. At the trial it was shown, by the evidence of the plaintiffs, that they visited the property before the sale and examined it; that the abstract *319of title showed upon its face that it was brought down to April 22, 1903; that they examined it, and had an opportunity to examine the condition of the title. The record shows that the mortgage of $1,500 was subject to a contract which was assigned to appellants. The court thereupon dismissed the action. Plaintiffs appeal.
This case falls squarely within the rule applied to the case of Hulet v. Achey, ante, p. 91, 80 Pac. 1105, and must he controlled thereby. The judgment is therefore affirmed.